Morgan J.
Plaintiff instituted suit against the defendant, and upon his allegation that the defendant was about to convert his property into money with intent to place it beyond the reach of his creditors, and that he had mortgaged his property and had caused the mortgage to be inscribed with intent to give an unfair preference to Edward Reggio, obtained a writ of attachment against his property.
*306To this proceeding, after bonding the property attached, the defendant excepted upon various grounds, among others, that no facts were stated in support of the affidavit for attachment, and that the affidavit is untrue.
The exception was maintained and the attachment set aside. Plaintiff has appealed.
In this court he says that the only question necessary to be decided is, “ can a writ of attachment be dissolved by exception, or is a rule to-show cause the proper mode of proceeding? ”
We answer that defendant’s cause is pointed out in the 258th article of the Code of Practice which declares “if the defendant, thus made a party to a suit appear, after having been served with the citation, or prove in a summary way, after having given due notice in writing to-the adverse party, that the allegations on which the order for attachment had been obtained were false, such attachment shall be dissolved, and the party will be allowed to proceed in his defense as in ordinary suits.” The exception was in writing, and this is the notice required by law. He might, under the practice which has grown up since the Code was adopted, have taken a rule to show cause, but we see no reason why he should not pursue the course pointed out by the written, law instead of that which convenience has made customary.
On the merits of the exception we think the judgment is sustained by the evidence.
Judgment affirmed.